Citation Nr: 9929532	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  99-04 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


REMAND


The veteran served on active duty from November 1982 to 
November 1987.

In December 1998 the RO denied service connection for a right 
knee disability.  Following the receipt of a notice of 
disagreement, a staement of the case was furnished to the 
veteran in February 1999.  In March 1999, the veteran 
submitted additional private medical evidence in support of 
his claim.  In a March 1999 supplemental statement of the 
case, (SSOC) the issue was phrased as new and material 
evidence to reopen the claim for a right knee condition.  The 
SSOC includes a definition of new and material evidence.  It 
was determined that his claim had not been reopened.  The 
December 1998 decision is not final and standard of new and 
material evidence is not applicable.  This fact was noted by 
the veteran in a March 1999 letter. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should inform the veteran that 
he has the opportunity to submit 
additional evidence and arguments in 
support of his claim.

2.  The RO should review the evidence 
received since the statement of the case 
on a de novo basis.  If the benefit 
sought is not granted, the RO should 
furnish the veteran and his 
representative a SSOC and an opportunity 
to respond.  The case should then be 
returned to the Board for additional 
development.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











